Citation Nr: 0432855	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  96-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for spondylolysis and 
spondylolisthesis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the previously denied claim for 
service connection for spondylolysis and spondylolisthesis of 
the lumbar spine. 


FINDINGS OF FACT

1.  In a February 1971 rating decision, the RO initially 
denied the veteran's claim for service connection for 
spondylolysis, 4th vertebra of the lumbar spine; the veteran 
did not file a timely appeal to this decision.

2.  In a rating decision dated in March 1981, the RO declined 
to reopen the previously denied claim for service connection 
for spondylolysis, 4th vertebra of the lumbar spine. 

3.  The additional evidence presented since March 1981 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disability, claimed as spondylolysis and 
spondylolisthesis of the lumbosacral spine.  This evidence 
tends to establish a material fact which was not already of 
record.


CONCLUSIONS OF LAW

1.  The March 1981 rating decision which declined to reopen 
the claim for service connection for spondylolisthesis, 
fourth lumbar vertebra is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence received since the March 1981 rating 
decision is new and material; and the claim for service 
connection for spondylolysis and spondylolisthesis of the 
lumbosacral spine is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a back 
disability was initially considered and denied by the RO in a 
February 1971 rating decision.  The RO found that the 
assembled medical evidence showed the veteran had a pre-
existing disability of the lumbar spine and that service 
medical records did not demonstrate that this pre-existing 
disability was aggravated during active duty.  The RO 
confirmed its denial of service connection in March 1971 
following receipt of additional evidence, a report of VA 
medical examination.

Thereafter, in March 1981, the veteran sought to reopen his 
previously denied claim for service connection for a back 
disability.  In conjunction with that request, the veteran 
submitted duplicates of his service medical records.  The RO 
in a March 1981 decision did not reopen the claim for service 
connection for a back disability.  The veteran did not appeal 
the March 1981 decision, and that decision is final.  
38 C.F.R. § 3.104 (2003).

As a general rule, a claim shall be reopened if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
In March 1994, the veteran sought to reopen his claim for 
service connection for a back disability.  When a claim to 
reopen is presented, a two-step analysis is performed. The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Since the current claim was filed in March 
1994, the old version of the regulation, as set forth above, 
is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

The veteran contends, in essence, that strenuous activity 
during active duty aggravated his pre-existing back 
condition, and that he has experienced persistent progressive 
symptomatology since that time.  Alternatively, the veteran 
maintains that his back disorder is of service origin and, as 
such, warrants entitlement to service connection. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

In connection with his claim to reopen, the veteran submitted 
private medical records, VA medical examination and 
outpatient reports, Social Security Administration disability 
determination and supporting medical evidence, and lay 
statements and testimonial evidence presented during a May 
1996 hearing.  VA and private medical records document 
treatment for a chronic back disorder.  This medical evidence 
includes notations to the effect that the veteran's current 
back disability began in service.  Additionally, the veteran 
presented testimonial evidence of persistent progressive back 
symptomatology since active duty.

This evidence is new in that it was not previously of record.  
It is also material in that it tends to establish a material 
fact necessary to substantiate the claim - that the veteran 
incurred or aggravated a back disorder in service and has 
residual impairment related to this disorder.  The Board 
finds this evidence so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a back disability.




ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for spondylosis and 
spondylolisthesis, the claim is reopened, and, to that extent 
only, the appeal is granted.


REMAND

The Board cannot, at this juncture, adjudicate the reopened 
claim, as further development is required.

The Board finds that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this instance.  In that regard, the findings 
of such an examination and resultant medical opinion would be 
of assistance to the Board in its disposition of this case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C. for the following actions:

1.  Send the veteran a VCAA letter with 
respect to service connection for his low 
back disability. 

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate VA 
examination to determine the nature, extent, 
and etiology of any spine disability that he 
may have.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and that 
fact should be so noted in the examination 
report.

All pertinent spine pathology found on 
examination should be noted in the report of 
the examination.  After reviewing the 
veteran's claims file, as well as 
interviewing and examining him, the examiner 
should express an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that any 
diagnosed spine disorder began or was 
permanently worsened during the veteran's 
period of service.  If appropriate, the 
examiner should distinguish between spinal 
disorders of an acquired nature, versus those 
that are congenital or developmental.  If a 
congenital or developmental disorder is 
identified (such as the prior diagnosis of 
spondylolisthesis), the examiner should 
express an opinion whether the condition was 
aggravated by the veteran's period of active 
duty.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a back disability, claimed as 
spondylolysis and spondylolisthesis of the 
lumbar spine.  The veteran and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






	



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



